DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 11 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Weihrouch on 02/09/2021.

The application has been amended as follows: 
Claim 21: Please CANCEL claim 21.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Instant claims, namely independent claim 1, requires a casting mold to cast a TiAl alloy with a casting mold body formed into a bottom shape and provided with a cavity wherein the the mold body has a) a reaction-resistant layer provided on the cavity side and formed from a 
The primary prior art of record, US 6024163 A of Springgate (US'163) teaches “investment casting brittle, reactive materials, such as intermetallic alloys, using shells particularly designed for casting such materials”, “Intermetallic alloys are a class of brittle materials that can be cast using the shells and methods disclosed herein. Examples of intermetallic alloys include the aluminides, such as NiAl and TiAl.” It further teaches “One embodiment of such a shell comprises a facecoat, plural interior backup layers and plural intermediate backup layers”. The prior art of record further teaches “one of the backup layers comprises a material capable of undergoing a volumetric transformation during cool down. In other words, the volume of the backup layer decreases during cool down, which helps separate the shell from the casting. Examples of materials suitable for undergoing such a volumetric transformation may be selected from the group consisting of fused silica, cristobalite, quartz, tridymite, zirconia, and mixtures thereof”. “Materials suitable for forming the intermediate backup layers can be selected, without limitation, from the group consisting of fused silica, cristobalite, quartz, tridymite, zirconia, and mixtures thereof.” However, the prior art does not teach the specific range of cristobalite (26-34 mass%) as recited in the instant claims or recognize the importance of cristobalite to attain the claimed range of flexural strength as claimed in the instant claims. In addition, the specification and the figures of the instant disclosure teach the the strength of the silica casting mold and the rate of the amount of cristobalite and why it is settled at a range of 26-34 mass%. In addition, there is no teaching set forth in the prior art that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733